DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fredrik Mollborn on 2/9/21.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended):  A method for identifying candidate answer gaps within a corpus of a question and answer system, comprising:
analyzing an original question posed to the question and answer system to identify an object and a semantic type for the question;
retrieving, from an ontology or dictionary, concepts having a same or similar semantic type;
for at least one retrieved concept, creating one or more altered questions by replacing the object of the original question with a normalized term of the retrieved concept; 
submitting the one or more altered questions to the question and answer system; and
analyzing answers to the altered questions to identify gaps within the corpus of the question and answer system, wherein analyzing answers comprises determining how a confidence of an answer to the original question compares to confidences of answers to the altered questions, and wherein the confidence is based on a statistical score from one or more machine learning models.

Cancel Claims 5-6.

Claim 8 (Currently amended): A computer program product for identifying candidate answer gaps within a corpus of a question and answer system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a processor to cause the processor to perform a method comprising:
analyzing an original question posed to the question and answer system to identify an object and a semantic type for the question;
retrieving, from an ontology or dictionary, concepts having a same or similar semantic type;
for at least one retrieved concept, creating one or more altered questions by replacing the object of the original question with a normalized term of the retrieved concept; 
submitting the one or more altered questions to the question and answer system; and
analyzing answers to the altered questions to identify gaps within the corpus of the question and answer system, wherein analyzing answers comprises determining how a confidence of an answer to the original question compares to confidences of answers to the altered questions, wherein the confidence is based on a statistical score from one or more machine learning models.

Cancel Claims 12-13.

Claim 15 (Currently amended):  A question and answer system for identifying candidate answer gaps within a corpus, comprising:
a question and answer service module including a processor; 
a corpus; and
a memory, wherein the memory contains instructions that when executed by the processor cause the following method to be performed:
analyzing an original question posed to the question and answer system to identify an object and a semantic type for the question;
retrieving, from an ontology or dictionary, concepts having a same or similar semantic type;
for at least one retrieved concept, creating one or more altered questions by replacing the object of the original question with a normalized term of the retrieved concept; 
submitting the one or more altered questions to the question and answer system; and
analyzing answers to the altered questions to identify gaps within the corpus of the question and answer system, wherein analyzing answers comprises determining how a confidence of an answer to the original question compares to confidences of answers to the altered questions, wherein the confidence is based on a statistical score from one or more machine learning models.



Allowable Subject Matter
This communication is in response to the Amendment filed on 10/23/20 and telephone interview conducted on 2/9/21.
Claims 1-4, 7-11 and 14-15 are allowed.
Claims 1, 8, 15 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “analyzing an original question posed to the question and answer system to identify an object and a semantic type for the question; retrieving, from an ontology or dictionary, concepts having a same or similar semantic type; for at least one retrieved concept, creating one or more altered questions by replacing the object of the original question with a normalized term of the retrieved concept; submitting the one or more altered questions to the question and answer system; and analyzing answers to the altered questions to identify gaps within the corpus of the question and answer system, wherein analyzing answers comprises determining how a confidence of an answer to the original question compares to confidences of answers to the altered questions, and wherein the confidence is based on a statistical score from one or more machine learning models”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 10/23/20 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTIM G SHAH/Primary Examiner, Art Unit 2652